222 F.2d 957
UNITED STATES ex rel. Pasquale LUCENTE, Relator-Appellant,v.A. J. KARNUTH, District Director, Immigration and Naturalization, Respondent-Appellee.
No. 350.
Docket 23544.
United States Court of Appeals Second Circuit.
Argued June 15, 1955.
Decided June 15, 1955.

Appeal from the United States District Court for the Western District of New York; John Knight, Judge.
Lovallo & Matusick, Leonard C. Lovallo, Buffalo, N. Y., for relator-appellant.
John O. Henderson, U. S. Atty. for Western Dist. of New York, Buffalo, N. Y. (Robert P. Freedman, Buffalo, N. Y., of counsel), for respondent-appellee.
Before CLARK, Chief Judge, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.